DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 9, 2020 are considered unpersuasive.  Amendments to the current set of claims, specifically the newly added limitation “wherein each mixed matrix membrane terminates adjacent to the bottom end of the housing” to independent Claim 1, and new limitations to dependent Claims 4, 5 & 7 have changed the scope of the claimed invention.  Newly found secondary reference Yagihashi et al., (“Yagihashi”, US 5,584,997), has been combined with previous anticipatory reference Norton, (US 5,045,198), to disclose amended Claim 1 as a result.
On page 9 & 11 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues that Norton does not disclose the newly added limitations to each claim, because Norton does not disclose its hollow fiber membranes terminating adjacent to a bottom end of the housing.   The Examiner notes that newly found secondary reference Yagihashi has been combined to disclose these limitations in Claims 1 & 7 instead, (Hollow fiber membranes U all terminate adjacent to bottom end of Housing 5 at Section 3B; hollow fibers U converge radially to axial center of housing at Section 3B, See Figures 2 or 3, and See column 8, lines 36-65, Yagihashi), so the Examiner finds Applicant’s remarks here moot as a result.
On pages 9-10, Applicant also argues that previous secondary reference Kawai et al., (“Kawai”, US 2017/0158527), does not disclose the added limitations to dependent Claim 4.  The Examiner notes that other previous secondary reference Krull, (US 2014/0190880), has been relied upon to disclose these limitations instead so these remarks are unpersuasive, (Standoffs 152 with Distal Ends 154 and Standoffs 152 with Recess 232 project downward and extend circumferently along bottom surface of annular member 116 of End Cap 104, See Figures 3 & 4, See paragraphs [0051] & [0071], Krull; and Flange 146 receives Standoffs 152, See Figures 3 & 4, and See paragraphs [0050], [0070], & [0071], Krull).  The Examiner points to the prior art rejection below for more details on the claim mapping using Krull.
On pages 10-11, Applicant argues that Kawai does not disclose dependent Claim 5 in which” the locking members of the membrane casing is slidingly received along the circumferential direction in one of the locking grooves of the membrane cover…” because Kawai bonds the cap 12 to the membrane case 11.  The Examiner takes the position that the edges of case 11 must be placed within the groove provided in the cap 12, (See Figure 2, Kawai), and for each component to fit before bonding as pointed out by Applicant, they must be slid together first.  For this reason, the Examiner finds this remark unpersuasive.
Claim Objections
Claim 7 is objected to because of the following informalities:  the limitation “each matrix membrane” on line 5 should read “each mixed matrix membrane” to better reflect the earlier recitations of this limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 7-10, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton, (US 5,045,198), in view of Yagihashi et al., (“Yagihashi”, US 5,584,997).
Claims 1, 7-10 & 19 are directed to a filtration device for an appliance, an apparatus type invention group.
Regarding Claims 1, 7-10 & 19, Norton discloses a filtration device, (See Abstract), defining a radial direction, a circumferential direction, an axial direction and an axial centerline extending along the axial direction, (See Figure 2 or Figure 6, and See column 5, lines 27-44; These directions are inherent to a housing in 3 dimensions), the filtration device comprising: 
a housing defining an interior volume, (Interior of Housing 48, See Figure 2, or Interior of Housing 144, See Figure 6, and See column 5, lines 27-57, column 7, lines 56-65), and defining an inlet for allowing a first flow of fluid into the filtration device, (Line 42 into Housing 48, See Figure 2, or Line 154 into Housing 144, See Figure 6, and See column 5, lines 27-31, column 7, lines 52-68), and defining an outlet for allowing a second flow of fluid out of the filtration device, (Line 40 from Housing 48, See Figure 2, or Line 
a filter medium assembly disposed within the interior volume of the housing and having a filter medium in fluid communication with the inlet and the outlet, (Hollow Fiber Bundle 50 in Housing 48, See Figure 2, or Hollow Fiber Bundle 146 in Housing 144, See Figure 6, See column 5, lines 32-39, See column 7, lines 56-62), the filter medium extending between a top end and a bottom end along the axial direction, (Bundle 50 extends vertically, See Figure 2, or Bundle 146 extends vertically, See Figure 6), the filter medium comprising: 
a potted medium, (Bundle 50 potted in Potting Compound 56, See Figure 2, See column 5, lines 32-44, or Bundle 146 potted in Potting Compound 148, See Figure 6, and See column 7, lines 56-63); 
a plurality of mixed matrix membranes dispersed within the potted medium, (Hollow Fiber Membranes 50, See Figure 2, or Hollow Fiber Membranes 146, See Figure 6, See column 3, lines 27-32, See column 7, lines 56-68), comprising: 
a plurality of hollow fiber membranes, (Hollow Fiber Membranes 50, See Figure 2, or Hollow Fiber Membranes 146, See Figure 6); and
one or more adsorbents embedded within the hollow fiber membranes, (See column 3, lines 27-33);
wherein each mixed matrix membrane extends along the axial direction a portion of a length of the filter medium and converges along the radial direction toward the axial centerline adjacent to the bottom end of the housing, (Hollow Fiber Membranes 50 in Housing 48, See Figure 2, or Hollow Fiber Membranes 146 in Filter Housing 144, See 
Norton does not disclose wherein each mixed matrix membrane terminates adjacent to the bottom end of the housing
Yagihashi discloses a filtration device, (See Abstract, column 1, lines 18-24, Yagihashi), wherein each mixed matrix membrane terminates adjacent to the bottom end of the housing, (Hollow fiber membranes U all terminate adjacent to bottom end of Housing 5 at Section 3B; hollow fibers U converge radially to axial center of housing at Section 3B, See Figures 2 or 3, and See column 8, lines 36-65, Yagihashi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtration device of Norton by incorporating wherein each mixed matrix membrane terminates adjacent to the bottom end of the housing as in Yagihashi because “a typical separation module includes many U-shaped hollow thread-type porous membrane elements”, (See column 1, lines 25-28, Yagihashi), like Norton in which “the hollow thread-type porous membrane elements are merely bundled randomly, and therefore clearances among adjacent thread-type porous membrane elements tend not to be uniform” which “causes a so-called channel phenomena” where there exists “dead spaces or channels which do not function of separation or filtration, thus lowering a separating or filtering efficiency of the separation modules”, (See column 1, lines 40-50, Yagihashi).   By utilizing the configuration disclosed in Yagihashi, “the present invention is intended to overcome the above discussed drawbacks encountered in conventional techniques by providing the special separation module using the hollow thread-type porous membrane elements, in which end sections of the bundled thread-type porous membrane elements is compulsorily reduced in diameter….thereby obtaining a highly integrated configuration of the porous membrane elements”, (See column 6, lines 40-47, Yagihashi), such that “the hollow thread-type porous membrane elements are uniformly dispersed thereby increasing an effective filtering area and an filtering efficiency while preventing the so-called channel phenomena encountered in the conventional techniques”, (See column 7, lines 4-8, Yagihashi).
Additional Disclosures Included: Claim 7: The filtration device of claim 1, wherein the filter medium extends along the axial direction annularly about the axial centerline between the top end and the bottom end, and wherein each mixed matrix membrane extends between a membrane inlet and an end, the membrane inlet of each mixed matrix membrane being positioned at the top end of the filter medium for receiving the first flow of fluid, (Bundle/Fibers 50 open at top in potting compound 56 to receive water forming a membrane inlet, ‘dead-ends’ or converges at bottom, See Figure 2, Bundle/Fibers 146 open at top in potting compound 148 to receive water, ‘dead-ends’ or converges at bottom, See Figure 6, and See column 5, lines 32-57, column 7, lines 48-68, Norton), and the end of each matrix membrane terminating adjacent to the bottom end of the housing and pointing inward toward the axial centerline, (Hollow Fibers U converge and terminate pointing inward toward the axial centerline at the bottom of Housing 5 at Section 3B, See Figure 2 or 3, See column 8, lines 36-65, Yagihashi). Claim 8: The filtration device of claim 1, wherein the filter medium extends along the axial direction annularly about the axial centerline between the top end and the bottom end, and wherein each mixed matrix membrane of the filter medium extends along the axial direction proximate the top end and converges radially inward toward the axial centerline along the radial direction proximate the bottom end, (Bundle/Fibers 50 open at top in potting compound 56 to receive water, radially converges at bottom, See Figure 2, Bundle/Fibers 146 open at top in potting compound 148 to receive water, radially converges at bottom, See Figure 6, and See column 5, lines 32-57, column 7, lines 48-68, Norton). Claim 9:  The filtration device of claim 1, wherein the hollow fiber membranes are formed at least partially of at least one of polysulfone, polyvinyldiene, fluoride, polyacrylonitrile, and cellulose acetate, (See column 2, lines 25-42, Norton).  Claim 10:  The filtration device of claim 1, wherein the one or more adsorbents include at least one of a granulated activated Claim 19:  The filtration device of claim 1, wherein the first flow of fluid flows directly into the plurality of mixed matrix membranes, (See column 5, lines 27-57, or column 7, lines 48-68, Norton).
Regarding Claim 20, modified Norton does not explicitly disclose in its specified embodiment wherein the outlet is concentric with the axial centerline, and the inlet includes a pair of inlets positioned on opposite sides of the outlet, radially outward from the outlet.
Another embodiment of Norton discloses wherein the outlet is concentric with the axial centerline, and the inlet includes a pair of inlets positioned on opposite sides of the outlet, radially outward from the outlet, (Inlets of Housing 106 opening to Lines 112 and 110 on left and right side, while Outlet of Housing 106 opens to Line 104 at the top along the axial centerline, See Figure 5, and See column 7, lines 3-14, Norton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtration device of modified Norton by incorporating wherein the outlet is concentric with the axial centerline, and the inlet includes a pair of inlets positioned on opposite sides of the outlet, radially outward from the outlet as in another embodiment of Norton so that water “may be mixed as desired with another source of water, or it may be separately provided” for “alternate sources of water” as desired, (See column 3, lines 50-57, Norton), and also to “permit draining of water from .
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton, (US 5,045,198), in view of Yagihashi et al., (“Yagihashi”, US 5,584,997), in further view of Kawai et al., (“Kawai”, US 2017/0158527), in further view of Krull, (US 2014/0190880).
Claims 2-6 are directed to a filtration device for an appliance, an apparatus type invention group.
Regarding Claims 2-6, modified Norton discloses the filtration device of claim 1, wherein the housing comprises: a casing, (Housing 48, See Figure 2, or Housing 144, See Figure 6, See column 5, lines 32-39, column 7, lines 56-60), but does not disclose:
a cap removably connected to the casing, the cap further comprising: a base wall having a top surface and a bottom surface opposite the top surface, the base wall defining a plurality of channels along the bottom surface and each channel extending along the radial direction; and a circumferential rim projecting along the axial direction from the bottom surface of the base wall and disposed about the axial centerline along the circumferential direction, the circumferential rim including a sidewall extending in a plane along the axial direction and a flange extending in a plane along the radial direction, the circumferential rim defining a plurality of grooves each connecting with one of the channels. 
Kawai discloses a cap removably connected to the casing, (Lid Portion 5, See Figure 2, and See paragraphs [0042] & [0043], Kawai), the cap further comprising: a base wall having a top surface and a bottom surface opposite the top surface, (Lid Portion 5 inherently has top surface and bottom surface when Cartridge 1 is oriented in vertical direction, See Figures 1-3, and See paragraphs [0042] & [0043], Kawai), the base wall defining a plurality of channels along the bottom surface and each channel extending along the radial direction, (See paragraph [0062]; Channels will be created between each rib placed on the bottom/underneath side of Lid 5 and extending in a radial direction); and a circumferential rim projecting along the axial direction from the bottom surface of the base wall and disposed about the axial centerline along the circumferential direction, (Rim is formed at outer edge of Lid 5 that connects/attaches with Container 4 as in Figure 2, and See paragraph [0042], Kawai), the circumferential rim including a sidewall extending in a plane along the axial direction and a flange extending in a plane along the radial direction, (Edge extends both in axial and radial direction on Lid 5, See Figure 2, Kawai).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtration device of modified Norton by incorporating a cap removably connected to the casing, the cap further comprising: a base wall having a top surface and a bottom surface opposite the top surface, the base wall defining a plurality of channels along the bottom surface and each channel extending along the radial direction; and a circumferential rim projecting along the axial direction from the bottom surface of the base wall and disposed about the axial centerline along the circumferential direction, the circumferential rim including a sidewall extending in a plane along the axial direction and a flange extending in a plane along the radial direction as in Kawai in order to provide a cap with access to the housing because the hollow fiber membrane “is clogged in early stages and the hollow fiber membrane…is required to be frequently exchanged”, (See paragraph [0078], Kawai), and incorporating additional structural features on the cap for “increasing the strength” of the cap such that “it is thus possible to increase the pressure resistance of the lid [or cap]”, (See paragraph [0062], Kawai), because a water pressure of about 40 psi or more is provided to the system of Norton, (See column 3, lines 5-9, Norton).
Modified Norton does not disclose the circumferential rim defining a plurality of grooves each connecting with one of the channels.
Krull discloses a filtration device with a circumferential rim defining a plurality of grooves each connecting with one or more channels, (Catch Portion 202 and Groove of Disk Portion 138 or Groove 232 with Channels on bottom side of Disk portion 138, See Figures 3 & 4).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filtration device of modified Norton by incorporating the circumferential rim defining a plurality of grooves each connecting with one of the channels as in Krull so that they will prevent the components from “properly axially [nesting]”, when the components are not “properly aligned”, (See paragraph [0071], Krull), so that the components are properly aligned when installed, (See paragraph [0070], Krull).
Additional Disclosures Included: Claim 3: The filtration device of claim 2, wherein the filtration device further comprises: a membrane cover, (Side Cap 12, See Figure 2, and See paragraph [0058], Kawai), comprising: an annular member disposed about the axial centerline along the circumferential direction, (Protruding Portion 14, See Figure 2, and See paragraph [0058], Kawai), the annular member having an outer radial wall, (Tube 13 inherently has outer wall, See Figure 2, and See paragraph [0058], Kawai); a cover outlet port extending along the axial direction annularly about the axial centerline and the cover outlet port defining the outlet of the filtration device, (Interior opening of Connecting Tube 13, See Figure 2, and See paragraph [0058]); one or more first radial members extending radially inward along the radial direction toward the axial centerline and connecting the annular member with the cover outlet port, (Wall portion of Cap 12 extends laterally (radially) from Protruding Portion 14 to Tube 13, See Figure 2, and See paragraph [0060], Kawai); and a plurality of projections extending from the outer radial wall of the annular member; each projection extending in a plane along the axial direction and the circumferential direction; wherein each of the projections is positioned within one of the grooves of the circumferential rim, (Standoffs 188 from Spacer 174 rest within channels of bottom Surface 163 of Component 116, See Figures 2-4, and See paragraph [0062], Kawai).  Claim 4:  The filtration device of claim 3, wherein the membrane cover further includes a plurality of locking housings projecting from a bottom surface of the annular member along the axial direction and extending along the circumferential direction, (Standoffs 152 with Distal Ends 154 and Standoffs 152 with Recess 232 project downward and extend circumferently along bottom surface of annular member 116 of End Cap 104, See Figures 3 & 4, See paragraphs [0051] & [0071], Krull), and wherein each locking housing defines a locking groove, (At least two Standoffs 152 with Recess 232 project downward and extend circumferently along bottom surface of annular member 116 of End Cap 104, See Figures 3 & 4, See paragraphs [0051] & [0071], Krull), and has a stop wall that extends in a plane orthogonal to the circumferential direction, (Flange 146 or alternatively Ejection Tabs 200, See Figures 3 & 4, and See paragraphs [0050], [0070], & [0071], Krull), and wherein the locking groove of each locking housing extends between an open end and a closed end along the circumferential direction, the closed end being defined by the stop wall of a respective one of the plurality of locking housings, (Flange 146 receives Standoffs 152, See Figures 3 & 4, and See paragraphs [0050], [0070], & [0071], Krull).  Claim 5: The filtration device of claim 4, wherein the filter medium assembly further comprises: a membrane casing configured for receiving the filter medium, (Membrane Case 11 holds Membranes 10, See Figure 2, and See paragraph [0054], Kawai), wherein the membrane casing comprises: a top circumferential wall disposed about the axial centerline along the circumferential direction, (Resin placed at top end of Case 11 that holds Membranes 10, See Figure 2, and See paragraph [0057], Kawai); an outlet port extending along the axial direction annularly about the axial centerline, (Top Opening of Membrane Case 11, See Figure 2, and See paragraph [0054], Kawai), the outlet port defining the outlet of the filtration device, (Top Opening of Membrane Case 11 leads to Connecting Tube 13 and Discharge Joint 7, See Figure 2, and See paragraph [0054] & [0058], Kawai); one or more second radial members extending radially inward along the radial direction toward the axial centerline and coupling the top circumferential wall with the outlet port, (Keys 220 on Component 118, See Figures 2-4, and See paragraph [0069], Krull); and one or more locking members projecting radially outward from the top circumferential wall and extending along the circumferential direction, (Casing 11 has notch extending outwardly at its top wall portion, See Figure 2, Kawai); wherein each locking member of the membrane casing is slidingly received along the circumferential direction in one of the locking grooves of the membrane cover to secure the membrane casing with the membrane cover, (Notch of Casing 11 fits with Cap 12, See Figure 2, and See paragraphs [0058] & [0060], Kawai).  Claim 6: The filtration device of claim 5, wherein the cover outlet port of the membrane cover is received within the outlet port of the membrane casing, and wherein the cap defines an opening in the base wall, and wherein the cover outlet port, the outlet port, and the opening in combination define the outlet of the filtration device, (Cap 12 has Connecting Tube 13 receiving Lid 5 and Water Discharge Joint 7 forming outlet, See Figure 2, and See paragraphs [0047] & [0059], Kawai).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779